               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDVIS E. HENDERSON,                      :    CIVIL NO. 1:18-CV-1534
                                         :
            Plaintiff                    :    (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
SCI CAMP-HILL MEDICAL                    :
DEPARTMENT, SCI-ROCKVIEW                 :
MEDICAL DEPARTMENT,                      :
                                         :
            Defendants                   :

                                      ORDER

      AND NOW, this 15th day of October, 2018, upon consideration of the

complaint (Doc. 1) and in accordance with the memorandum of the same date, it is

hereby ORDERED that:

      1.    Plaintiff shall FILE an amended complaint on or before October 24,
            2018.

      2.    The amended complaint shall contain the same case number that is
            already assigned to this action, 1:18-CV-1534, and shall be direct,
            concise, and shall stand-alone without reference to any other
            document filed in this matter. See FED. R. CIV. P. 8(e).

      3.    Plaintiff is strictly cautioned that the inclusion of separate, unrelated
            claims will be considered a failure to comply with an order of Court
            and will result in dismissal of the complaint. See FED. R. CIV. P. 20.
4.   Failure to file an amended complaint within the specified time period
     will result in dismissal of the action for failure to comply with an order
     of court.




                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania




                                   2
